                                          Case 4:20-cr-00265-YGR Document 48 Filed 11/11/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7

                                   8     UNITED STATES OF AMERICA,                         CASE NO. 20-cr-00265-YGR
                                   9                  Plaintiff,                           ORDER RE: MOTION TO COMPEL
                                  10            vs.

                                  11     STEVEN CARRILLO AND ROBERT ALVIN
                                         JUSTUS, JR.,
                                  12
Northern District of California




                                                      Defendants.
 United States District Court




                                  13
                                              Pending before this Court is a motion by defendant Robert A. Justus to Compel the United
                                  14
                                       States Attorney to Give Counsel for the Defendant a Reasonable Opportunity to Present
                                  15
                                       Information Which May Bear on the Decision Whether to Seek the Death Penalty. (“Motion,”
                                  16
                                       Dkt. No. 38.) After full briefing, the Court heard oral argument on October 28, 2020. The United
                                  17
                                       States opposes an affirmative order infringing on its prerogative as the prosecutor. Co-defendant
                                  18
                                       Steven Carrillo did not join the motion but did provide a reply to the government’s opposition
                                  19
                                       with his perspective. (Dkt. No. 40.)
                                  20
                                              For the reasons set forth herein, the Court GRANTS IN PART AND DENIES IN PART the
                                  21
                                       Motion. More specifically, the motion is denied to the extent it seeks the Court to compel the
                                  22
                                       United States Attorney to act in a manner inconsistent with the separation of powers. However,
                                  23
                                       the Court FINDS that it is objectively unreasonable for the United States Attorney to demand that
                                  24
                                       each defendant provide a mitigation response by November 12, 2020, and to that extent, the
                                  25
                                       motion is granted. The Court further ORDERS that in light of the death eligible allegations in the
                                  26
                                       Indictment, the United States Marshal shall produce each defendant in person at a United States
                                  27
                                       Courthouse in this District to ensure that counsel for each defendant has immediate and on-going
                                  28
                                            Case 4:20-cr-00265-YGR Document 48 Filed 11/11/20 Page 2 of 6




                                   1   in-person access to each defendant in an environment as COVID-safe as possible while the

                                   2   pandemic continues and operations at Santa Rita Jail prohibit contact visits. Finally, the Court

                                   3   ORDERS the parties to meet and confer on a scheduling order as discussed herein which the Court

                                   4   will set at the next scheduling conference.

                                   5                                                 BACKGROUND

                                   6           The United States filed a complaint as to defendant Justus on June 15, 2020 and as to

                                   7   defendant Carrillo on June 16, 2020. (Dkt. No. 1.) Thereafter, a two-count Indictment was filed

                                   8   on June 25, 2020. (Dkt. No. 12.)

                                   9           On July 6 and 8, 2020, the Court issued its appointment orders, respectively, of Richard

                                  10   Novak and Shaffy Moeel for defendant Justus and of James Thompson for defendant Carrillo,

                                  11   both nunc pro tunc for any work done in advance. (Dkt. Nos. 20, 22.) On June 26, 2020, counsel

                                  12   Richard Novak appeared with defendant Justus when he pled not guilty to both counts. On July 2,
Northern District of California
 United States District Court




                                  13   2020, counsel James Thompson appeared with defendant Carrillo when he pled not guilty to both

                                  14   counts. On September 1, 2020, the Court appointed capital counsel Kathryn Ross for defendant

                                  15   Carrillo.

                                  16           Prior to the Indictment, beginning in March 2020, facilities throughout the Northern

                                  17   District of California closed down due to the COVID-19 pandemic. This District issued several

                                  18   general orders which severely restricted operations and only began slowly reopening in June 2020.

                                  19   Importantly, the defendants have been housed at Alameda County Santa Rita Jail which, due to the

                                  20   pandemic, ceased all contact visits. As of the date of this Order, contact visits have not been

                                  21   reinstated and operations throughout the District remain limited, albeit not as restricted since

                                  22   October 2020 given that time has passed to put in place protections and the public is learning to

                                  23   operate safely. In this regard, the District has now conducted a limited number of jury trials and

                                  24   judges are conducting in-person proceedings in the courtrooms.

                                  25           According to defendant Justus, on July 30, 2020, the United States Attorney invoked the

                                  26   capital case protocol requesting:

                                  27   //

                                  28   //
                                                                                         2
                                          Case 4:20-cr-00265-YGR Document 48 Filed 11/11/20 Page 3 of 6




                                   1          . . . that counsel for Mr. Justus provide “your views on the United States’ death-
                                   2          penalty position” no later than September 15, 2020, “so that I may provide my
                                              recommendations no later than September 28, 2020.” On July 31, 2020, counsel
                                   3          for Mr. Justus informed counsel for the United States that the 45-day time frame
                                              proposed in their letter of July 30 “will preclude us from undertaking the type of
                                   4          investigation that is truly necessary before we can competently communicate to
                                              the government the mitigating factors that we believe the government should
                                   5
                                              consider, as set forth in the capital case protocol at Title 9-10.080.”
                                   6
                                                       On August 17, 2020, counsel for the United States offered to postpone his
                                   7          self-imposed September 28, 2020 deadline to November 12, 2020. On September
                                              2, 2020, counsel for Mr. Justus informed counsel for the United States that the
                                   8          modest extension of time he proposed “does not make a material difference in our
                                              ability to prepare for such a presentation under the circumstances of this case at
                                   9
                                              this time.” Thereafter, the parties met and conferred concerning the scheduling of
                                  10          the briefing of this motion and the responsive pleadings that will follow.

                                  11   Motion at 4:27–5:14.
                                  12                          MOTION TO COMPEL VERSUS SCHEDULING ORDER
Northern District of California
 United States District Court




                                  13          The Court will not repeat the various arguments made by the parties with respect to the

                                  14   Court’s authority to force or compel the United States Attorney to delay submission of his death

                                  15   recommendation to a date certain versus its authority to issue a scheduling order to manage this

                                  16   litigation. The separation of powers and the parameters of the Court’s authority were well-stated

                                  17   in United States v. McGill, No. 09-CR-2856 (IEG), 2010 WL 1571200, at *1 (S.D. Cal. April 16,

                                  18   2010). With respect to the decision to seek death:

                                  19          [t]he Federal Death Penalty Act states that the death penalty may be sought for a
                                              capital offense whenever “the attorney for the government believes that the
                                  20          circumstances of the offense are such that a sentence of death is justified.” 18
                                              U.S.C. § 3593(a). However, according to the internal policies and procedures of
                                  21          the Department of Justice, commonly referred to as the “death penalty protocols,”
                                              only the Attorney General can decide whether the government will seek the death
                                  22          penalty in any case. United States Attorney Manual (“U.S.A.M.”) § 9-10.040.
                                              The protocols provide that, before the Attorney General decides whether to seek
                                  23          the death penalty, any potential capital case will be reviewed first by the local
                                              United States Attorney and then by the Attorney General’s Capital Review
                                  24          Committee. U.S.A.M. § 9-10.050 and 9-10.120. The U.S. Attorney must give the
                                              defendant “a reasonable opportunity to present any facts, including any mitigating
                                  25          factors, for consideration. . . .” Id. § 9-10.050. Defendant is similarly provided
                                              the opportunity to bring mitigating evidence to the attention of the Capital Review
                                  26          Committee before it makes its own recommendation. Id. § 9-10.120.
                                  27

                                  28
                                                                                        3
                                          Case 4:20-cr-00265-YGR Document 48 Filed 11/11/20 Page 4 of 6




                                   1   Id. Frequently, the parties can agree on a schedule. However, it is not uncommon for the

                                   2   government’s decision whether to pursue death to be significantly delayed causing problems

                                   3   regarding docket management and impacting defendant’s speedy trial rights which has led courts

                                   4   to be more proactive. As the McGill court noted, and to address this issue of government delay:

                                   5          [i]n September of 2007, the Judicial Conference of the United States approved a
                                              Criminal Justice Act Guideline, developed jointly by Department of Justice staff
                                   6          and defender services representatives, which recommends that the trial court
                                              establish a schedule for resolution of whether the government will seek the death
                                   7          penalty. Guide to Judiciary Policy, Vol. 7, Pt. A, Ch. 6, § 670. Pursuant to these
                                              guidelines, courts routinely enter scheduling orders designed to avoid undue delay
                                   8          attributable to the Attorney General’s consideration of whether to seek the death
                                              penalty. Courts routinely establish an outside date by which (1) the defendant
                                   9          must present evidence to the United States Attorney as to why the government
                                              should not seek the death penalty, (2) the United States Attorney must make a
                                  10          recommendation to the Department of Justice, and (3) the government must file
                                              its notice under 18 U.S C. § 3593(a) that it will seek the death penalty or notify
                                  11          the court and defendant that it will not. Because any delay by the Attorney
                                              General in making the decision whether to seek the death penalty would impact
                                  12          the trial date, the government cannot argue that the trial court lacks authority to
Northern District of California




                                              enter such a scheduling order to further the “speedy and orderly administration of
 United States District Court




                                  13          justice.”
                                  14
                                       Id. at *3. No one disputes that the Court “unquestionably has the authority to issue scheduling
                                  15
                                       orders designed to manage its docket. United States v. Grace, 526 F.3d 499, 509 (9th Cir. 2008).
                                  16
                                       “[T]he district court is charged with effectuating the speedy and orderly administration of justice.”
                                  17
                                       Id. at 508. To that end, the Court may enter pretrial case management orders “designed to ensure
                                  18
                                       that the relevant issues to be tried are identified, that the parties have an opportunity to engage in
                                  19
                                       appropriate discovery and that the parties are adequately and timely prepared so that the trial can
                                  20
                                       proceed efficiently and intelligibly.” Id. at 509.
                                  21
                                              Here, the issue is not speed or government delay, but rather the “orderly administration of
                                  22
                                       justice.” As in McGill, the “government has not shown how a brief delay in the defendant’s
                                  23
                                       presentation of mitigation evidence to the U.S. Attorney will hinder its ability to carry out its
                                  24
                                       prosecutorial function.” See McGill, 2010 WL 1571200, at *4. The parties have provided myriad
                                  25
                                       views on the appropriate length of time needed to prepare a proper mitigation response and have
                                  26
                                       shown how an artificial rush may backfire upon appeal. While the Court is not inclined at this
                                  27
                                       juncture to resolve the minutia of the various counterpoints, it is certain that a November 12, 2020
                                  28
                                                                                            4
                                          Case 4:20-cr-00265-YGR Document 48 Filed 11/11/20 Page 5 of 6




                                   1   deadline given the current pandemic is objectively unreasonable.1 None of the examples provided

                                   2   by the government included timelines wherein counsel were unable to have contact visits with

                                   3   their client due to a pandemic or any other comparable reason. Nor has the government provided

                                   4   any other persuasive reason for the November deadline. Accordingly, the Court finds the

                                   5   November 12, 2020 deadline objectively unreasonable.

                                   6          That said, the Court agrees with the government that an indefinite delay is also

                                   7   unreasonable. Sectors across our country are opening and operating with safety protocols. The

                                   8   courts and the criminal justice arena are no exception. The Court understands both that in a

                                   9   pandemic proceeding with in-custody defendants presents unique risks and challenges and that

                                  10   given the nature of the allegations in the Indictment, these defendants present high security risks.

                                  11   Thus, to ensure that the administration of justice proceeds in an orderly and reasonable manner,

                                  12   the Court issues the following additional orders:
Northern District of California
 United States District Court




                                  13          The Court ORDERS the United States Marshal to produce each defendant to a United States

                                  14   courthouse in this District so that each can meet in person with one or both of their defense

                                  15   lawyers as frequently as necessary to ensure that counsel for each defendant are proceeding as

                                  16   expeditiously as possible to prepare their submission to the United States Attorney with

                                  17   information bearing on the decision whether to seek the death penalty. The clerk of the court shall

                                  18   work with the United States Marshal to find a suitable location for the meetings to occur which

                                  19   shall be both secure and provide an environment for productive meetings. To the extent that only

                                  20   one lawyer can safely meet in person, the clerk of the court, or her designees, shall work with the

                                  21   United States Marshal to provide simultaneous video access to the other lawyer. As all parties,

                                  22   including the local jail, are concerned with the spread of the coronavirus, all persons (defendants,

                                  23   counsel, deputy marshals and court staff) shall adhere to COVID-19 protocols including social

                                  24   distancing and the wearing of masks. For security reasons, the details of these visits shall be kept

                                  25

                                  26
                                  27          1
                                                The 2020 presidential election has also occurred since the oral argument. As discussed
                                  28   during the hearing, a change in Administration is yet another reason not to rush a recommendation
                                       as the new Administration will make the final decision on whether to pursue the death penalty.
                                                                                        5
                                          Case 4:20-cr-00265-YGR Document 48 Filed 11/11/20 Page 6 of 6




                                   1   in confidence between each defense team, the United States Marshal Service, and any necessary

                                   2   court staff. Counsel shall also keep a log of the visits.

                                   3          Given the lack of contact visits, the Court is not inclined to impose an arbitrary deadline

                                   4   for each defendant to submit his mitigation submission to the United States Attorney. The parties

                                   5   are ordered to meet and confer and to file a proposed schedule by January 15, 2021. If the parties

                                   6   cannot agree on a schedule, then competing schedules shall be filed in one joint document. Each

                                   7   party may attach to the joint submission any argument for their proposed schedule which shall not

                                   8   exceed five pages. By the referenced date, and given the in-person access to the defendants, the

                                   9   Court will be in a better position to make a reasoned decision.

                                  10          Finally, due to anticipated changes in the Court’s calendaring of hearings for criminal

                                  11   cases, the Wednesday, January 27, 2021 status conference is rescheduled to Monday, February

                                  12   1, 2021 at 3:00 p.m.
Northern District of California
 United States District Court




                                  13          This terminates Docket No. 38.

                                  14          IT IS SO ORDERED.

                                  15   Dated: November 11, 2020
                                                                                                   YVONNE GONZALEZ ROGERS
                                  16                                                          UNITED STATES DISTRICT COURT JUDGE
                                  17

                                  18   cc: Donald O’Keefe, United States Marshal
                                           Susan Soong, Clerk of the Court
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          6
